Citation Nr: 0836080	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  08-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for a left foot disorder, and if so, whether 
entitlement to service connection for a left foot disorder is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
November 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in August 2008, in Washington, DC, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.  At the hearing, the 
veteran testified that he waived initial RO review of new 
evidence, consisting of VAMC and private treatment records, 
which were submitted subsequent to the hearing.  The evidence 
will therefore be considered in this decision.  38 C.F.R. § 
20.1304 (2007).

The Board also notes that the veteran's VA Form 9 appears to 
be untimely.  However, this was due to the RO having the 
veteran's incorrect mailing address on file.  The RO 
corrected this error, and as a result, the July 2007 
statement of the case and a VA Form 9 were re-sent to the 
veteran in December 2007.  Thus, the veteran's January 2008 
VA Form 9 is considered timely.  38 C.F.R. § 20.302 (2007).

The issues of entitlement to service connection for a left 
foot disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed September 1993 rating decision denied 
service connection for a left foot disorder because there was 
no evidence of any disease or injury in service and there was 
no evidence of aggravation of a pre-existing left foot 
disability (pes planus with hallux valgus and hammertoes) in 
service.

2.  The evidence received since the September 1993 decision 
is new and raises a reasonable possibility of substantiating 
the underlying claim for service connection for a left foot 
disorder.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision, which denied service 
connection for a left foot disorder, is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104 (2007).

2.  The evidence received subsequent to the September 1993 
rating decision is new and material, and the claim for 
service connection for a left foot disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In the decision below, the Board has reopened the veteran's 
claim for service connection for a left foot disorder, and 
therefore, regardless of whether the Kent requirements have 
been met in this case, no harm or prejudice to the appellant 
has resulted.  Thus, the Board concludes that the current 
laws and regulations have been complied with; a defect, if 
any, in providing notice and assistance to the veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304 (2007).  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service. When no preexisting disorder 
is noted upon entry into service, the veteran is presumed to 
have been sound upon entry and the presumption of soundness 
arises.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
claim service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  
38 C.F.R. § 3.304(b).

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The Board observes that the veteran's claim for service 
connection for a left foot disorder was previously considered 
and denied by the RO in a decision dated in September 1993.  
The veteran was notified of that decision and of his 
appellate rights.  The veteran did not appeal that decision 
and it became final.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105.

While the RO ultimately reopened the veteran's claim for 
service connection for a left foot disorder, and considered 
the claim on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using the 
guidelines discussed below, the Board finds that the veteran 
has submitted new and material evidence.  The claim 
concerning entitlement to service connection for a left foot 
disorder will be reopened.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).


The September 1993 decision denied the veteran's claim for 
service connection for a left foot disorder.  In that 
decision the RO considered the veteran's service treatment 
records.  The RO observed that service treatment records, to 
include the veteran's service entrance examination, showed 
that the veteran had severe pes planus with hallux valgus and 
hammertoes prior to entry on active duty.  The veteran 
underwent a corrective surgery bunionectomy in January 1991.  
The RO noted that there was no evidence of any disease or 
injury in service, and no evidence of aggravation of these 
conditions during service.  Thus, the RO concluded that 
service connection for a left foot disorder was not warranted 
because service treatment records clearly showed that the 
conditions existed prior to entry, and the bunionectomy in 
January 1991 was corrective surgery for a condition that 
existed prior to entry.

The evidence associated with the claims file subsequent to 
the September 1993 decision includes the veteran's VA 
outpatient treatment records from March 2006 to July 2006, 
the March 2006 VA examiner's report, private treatment 
records dated from January 2002 to June 2002 and the 
veteran's own contentions as well as his sworn testimony at 
his personal hearing in August 2008.  The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the September 1993 decision and finds that 
this evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for a left foot disorder.  This evidence is 
certainly new, in that it was not previously of record.  With 
regard to whether the evidence is material, the Board notes 
that the veteran's testimony at his personal hearing in 
August 2008 provided that the veteran suffered from 
aggravation of his pre-existing pes planus and hallux valgus 
during service.  He has also submitted a statement in 
December 2007 describing the continuity of symptomatology 
that he has experienced since service.  The medical evidence 
of record confirms that the veteran has a current left foot 
disorder.  Indeed, there are multiple entries documenting 
complaints of chronic left foot pain that appears to be 
associated with his preexisting food disability (hallux 
valgus).  Taken together, the Board finds that this evidence 
provides a connection or possible connection between the 
veteran's active military service and aggravation of his pre-
existing left foot disorder.  Therefore, this evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  

The Board finds that there is no prejudice to the veteran by 
the Board proceeding to address the merits of the claim in 
this decision.  As discussed above, the RO reopened the 
matter, considered the claim of service connection on its 
merits, and, in doing so, met all notice and assistance 
obligations to the appellant.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left foot disorder is 
reopened, and to this extent only, the appeal is granted.


REMAND

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified in connection with his application 
to reopen his claim for service connection for a left foot 
disorder.  In this regard, the record contains a letter dated 
in March 2006, which indicated what the evidence must show to 
establish entitlement to an increased evaluation for a 
service-connected disability.  However, as noted above, the 
veteran's application was to reopen a claim for service 
connection, not an increased rating.  Therefore, on remand, 
the veteran should be afforded a proper notice letter 
informing him of the evidence required to substantiate a 
service connection claim, including what evidence he is to 
provide and what evidence VA will provide.  The Court has 
indicated that such specific notice is required to comply 
with the law.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

VA's duty to assist also includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  In this case, the veteran was afforded a VA 
examination in March 2006.  However, the examiner failed to 
provide a nexus opinion as to whether the veteran's pre-
existing left foot disorder was aggravated by his active 
service.  Although the absence of such a statement does not, 
in and of itself, render the opinion inadequate, the Board 
finds that in this case, there is insufficient medical 
evidence to decide the case without such a medical opinion.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that 
a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim); see also McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  Moreover, even assuming, arguendo, 
that a VA medical examination was not required by law in this 
case, because VA undertook to provide one, the Board must 
ensure that such an examination is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, an 
examination, based on a review of the record and focusing on 
the relationship, if any, between the veteran's pre-existing 
left foot disorder and his period of active service, is 
necessary prior to further appellate consideration of the 
veteran's claim.

Finally, the Board notes that the veteran testified as to 
receiving current treatment for his left foot disability 
through the Detroit VA Medical Center (VAMC).  He further 
intimated that he had been receiving fairly continuous 
treatment for his foot problem through various VA facilities.  
It is essential that any outstanding VA treatment or 
hospitalization records be obtained and reviewed.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
notice letter in connection with his claim 
for service connection for a left foot 
disorder.  The letter should inform him of 
the information and evidence that is 
necessary to substantiate the claim; (2) 
the information and evidence that VA will 
seek to provide; and (3) the information 
and evidence she is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran should also be 
asked to identify any VA or non-VA 
healthcare provider who has treated him 
for his left foot disorder since service 
discharge.

2.  The AMC/RO should obtain any relevant 
VA treatment records that have not been 
associated with the claims file.  In 
particular, a request of records should be 
made from the Detroit and Allen Park VAMCs 
since 1992.  Any records obtained should 
be associated with the claims file.  
Negative replies/development should be 
included in the record.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any left foot 
disorder that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service medical records.  The 
examiner should note that a left foot 
disorder existed prior to service.  

The examiner should then comment as to 
whether the veteran's preexisting left 
foot disorder worsened in severity during 
service.  If so, he or she should indicate 
whether the increase in severity was 
consistent with the natural progression of 
the disease or whether the increase 
represented a permanent worsening or 
"aggravation" of the disease beyond its 
natural progression.  In responding to 
this question, the examiner should note 
that temporary or intermittent flare-ups 
of a preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted with symptoms, 
has worsened.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


